Citation Nr: 9919878	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran was scheduled for, and notified of, a May 1999 
personal hearing before a Member of the Board sitting at the 
RO.  The veteran failed to report to that hearing. 


REMAND

The veteran maintains that he is suffering PTSD as a result 
of the stress encountered during military service.  

Service connection for PTSD requires medical evidence which 
establishes a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
combat citations (i.e. Purple Heart, Combat Infantryman 
Badge) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

A review of the veteran's DD Form 214 and excerpts of his 
personnel records reveals that his military occupation 
specialty was that of combat engineer.  In support of his 
claim, the veteran has submitted statements offering details 
of the claimed stressful events.  

The Board notes that the veteran has been diagnosed as having 
various psychiatric disabilities, including anxiety not 
otherwise specified.  The medical evidence of record includes 
reports of VA examinations which note that the veteran has 
many symptoms of PTSD, but does not meet the diagnostic 
criteria.  The claims folder also includes a report of an 
April 1998 VA examination in which the examiner commented 
that the veteran's wartime experiences have probably 
contributed to his development of generalized anxiety 
disorder.  An April 1998 report apparently prepared by a 
psychologist included the impression that the veteran did not 
meet the criteria for PTSD at the present time, but did meet 
the criteria four years prior.  "The question of whether the 
recovery is permanent or not is hard to decide."

The Board finds that the medical evidence of record is 
insufficient to decide the issue of service connection with 
any certainty, and neither the Board nor the RO can exercise 
its own independent judgment on medical matters.  Thus, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for an 
acquired psychiatric disorder, to include 
PTSD, since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, including 
VA. 

The RO should attempt to obtain a 
complete copy of the VA examination 
conducted May 9, 1997, or the exam to 
which the addendum of this date pertains.

2.  The RO should take all appropriate 
action to verify the veteran's alleged 
stressor events, to include providing him 
the further opportunity to set forth 
these events in detail, in writing.

3.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder(s).  All 
indicated testing should be conducted.  
The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
attempt to reconcile the veteran's 
various psychiatric diagnoses.  The 
examiner should specifically include or 
exclude a diagnosis of PTSD.  The 
examiner should specifically address the 
VA examination report which noted that 
the veteran did have PTSD at one time.  
If PTSD is diagnosed, the criteria upon 
which such diagnosis is made should be 
indicated, as well as the stressor 
events.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  If any 
other psychiatric disorder is diagnosed, 
the examiner should offer an opinion as 
to whether it is related to service.  
Complete rationale for all opinions 
expressed should be provided. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

